Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the reply, filed August 15, 2022, with respect to claims 1 and 3-5 have been fully considered and are persuasive.  The rejection of the previous office action has been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-8 directed to a species of invention non-elected without traverse.  Accordingly, claims 6-8 have been cancelled.
Allowable Subject Matter
Claims 1 and 3-5 are allowed. Claim 1 is independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Miura et al. (US 2012/0192568) and Li et al. (Preliminary experimental study on Hot Isostatic Pressing diffusion bonding for CLAM/CLAM; Fusion Engineering and Design 82), which was applied to the claims in the office action mailed May 17, 2022.  Suffice it to say, none of the cited prior art discloses a method for manufacturing a fuel nozzle for a gas turbine combustor, the method comprising: (a) fitting a fuel nozzle having an internal through hole into a through hole or a recess provided in a base plate; (b) bonding, by a fusion joint or a brazing joint, the fuel nozzle to the base plate (c) following the step of (b), subjecting the fuel nozzle and the base plate to a pressure bonding process, the method further comprising: between the step of (a) and the step of (b), (d) covering with a bottom plate a surface of the base plate, the surface of the base plate, the surface being opposite to the surface in which the fuel nozzle is fitted, wherein in the step of (b), the base plate and the bottom plate are bonded by a fusion joint or a brazing joint, as claimed in independent claim 1, and as such does not anticipate the instant invention as disclosed in independent claim 1.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/Primary Examiner, Art Unit 3726